DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 05/04/2020.
3.    	Claims 2-21 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 05/04/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 05/04/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US 20150085844 A1) in view of He et al. (US 20170034847 A1).

Regarding claim 2, Tian discloses a multiple wireless access point system (Fig. 6), comprising: a first wireless access point including a first wireless interface and a second wireless interface (Tian, Fig. 3: shows a first wireless access point 310 with multiple wireless interfaces); a second wireless access point including a third wireless interface and a fourth wireless interface (Tian, Fig. 3: shows a second wireless access point 320 with multiple wireless interfaces); and a controller configured to control the first and second wireless access points (Tian, para. 25: the APs may coordinate by communicating via a central controller).
Although Tian discloses the re-association of the wireless client device 370 from the first AP 310 to the second AP 320 (e.g. there is an overlapping area wherein the coverage the first wireless AP and the second wireless AP may be coincided (Tian, Fig. 3, para. 35), but Tian does not appear to explicitly disclose that a first coverage area of the first wireless interface does not overlap with a third coverage area of the third wireless interface, and a second coverage area of the second wireless interface overlaps with a fourth coverage area of the fourth wireless interface.    
Tian does not appear to explicitly disclose a first coverage area of the first wireless interface does not overlap with a third coverage area of the third wireless interface, a second coverage area of the second wireless interface overlaps with a fourth coverage area of the fourth wireless interface.
In a similar field of endeavor, He discloses a first coverage area of the first wireless interface does not overlap with a third coverage area of the third wireless interface (He, para. 54: each of APs 104A-D may each use a different channel. Additionally or alternatively, APs 104 of neighboring cells 102 may reuse frequencies to minimize co-channel interference. In an aspect where a low-latency WLAN 100 includes additional APs 104 that do not have overlapping coverage areas, the additional AP 104 may reuse a channel of an AP 104 of the low-latency WLAN 100), and a second coverage area of the second wireless interface overlaps with a fourth coverage area of the fourth wireless interface (He, para. 54: the communication channel for each AP 104 may be shared among any STAs 106 associated with the AP 104. Neighbor APs 104 that have overlapping coverage area with an AP 104 may be configured to use different channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Tian with the teaching of He to include the above features into the system of He such as a first coverage area of the first wireless interface does not overlap with a third coverage area of the third wireless interface and a second coverage area of the second wireless interface overlaps with a fourth coverage area of the fourth wireless interface as taught by He. The motivation for doing so would have been to provide a WLAN that supports reliable low-latency applications for numerous wireless stations over multiple channels.

Regarding claims 3 and 13, Tian as modified by He discloses the system of claim 2, however, He further discloses wherein the controller is further configured to control the first and second wireless access points such that the first wireless interface operates on a first radio channel and the third wireless interface operates on a second radio channel that is different from the first radio channel (Tian, para. 52, 55: Peer APs 104 may follow the same protocols but operate on different channels to provide extra reliability for STAs 106 against interference). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Tian with the teaching of He to include the above features into the system of He such as controlling the first and second wireless access points such that the first wireless interface operates on a first radio channel and the third wireless interface operates on a second radio channel that is different from the first radio channel as taught by He. The motivation for doing so would have been to provide a WLAN that supports reliable low-latency applications for numerous wireless stations over multiple channels.

Regarding claims 4 and 14, Tian as modified by He discloses the system of claim 3, however, He further discloses wherein the controller is further configured to control the first and second wireless access points such that the second wireless interface operates on the second radio channel (He, para. 73: the ULOLAT system may comprise a plurality of APs 104 each operating on one of a plurality of wireless communication channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Tian with the teaching of He to include the above features into the system of He such as controlling the first and second wireless access points such that the second wireless interface operates on the second radio channel as taught by He. The motivation for doing so would have been to provide a WLAN that supports reliable low-latency applications for numerous wireless stations over multiple channels.

Regarding claim 5, Tian as modified by He discloses the system of claim 4, however, He further discloses wherein the controller is further configured to control the first and second wireless access points such that the fourth wireless interface operates on a third radio channel that is different from each of the first and second radio channels (He, para. 12, 52, 55, 58: determining, by a first access point, a polling schedule for communicating with one or more wireless stations on a first wireless channel, the polling schedule for a second access point on a second wireless communication channel different from the first wireless channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Tian with the teaching of He to include the above features into the system of He such as controlling the first and second wireless access points such that the fourth wireless interface operates on a third radio channel that is different from each of the first and second radio channels as taught by He. The motivation for doing so would have been to provide a WLAN that supports reliable low-latency applications for numerous wireless stations over multiple channels.

Regarding claim 6, Tian as modified by He discloses the system of claim 2, wherein the each of the first and second wireless access points are configured to support a wireless backhaul between the first and second wireless access points (Tian, Fig. 3, para. 36: The APs 310, 320 may be communicatively coupled to the LAN 330 via backhaul links 340 and 342, respectively). 

Regarding claim 7, Tian as modified by He discloses the system of claim 2, wherein the controller is at least partially incorporated in one or more of the first and second wireless access points (Tian, para. 18: the first AP and a second AP may exchange information (either directly or through a central controller) regarding network conditions determined by each of the first and second APs).

Regarding claim 8, Tian as modified by He discloses the system of claim 2, wherein the controller is at least partially incorporated in an external device communicatively coupled to each of the first and second wireless access points (Tian, Fig. 1, para. 25: the AP coordination message may be exchanged directly between the wireless access points (such as APs 110, 120) of the wireless network. In other implementations, the APs may coordinate by communicating via a central controller).

Regarding claim 9, Tian as modified by He discloses the system of claim 8, where the external device is selected from the group consisting of a router, a modem, and a gateway (Tian, Fig. 6, para. 55: the external device is a gateway such as gateway 650).

Regarding claims 10 and 17, Tian as modified by He discloses the system of claim 2, however, He discloses further comprising a third wireless access point including a fifth wireless interface and a sixth wireless interface, and wherein the controller is further configured to control the first, second, and third wireless access points such that: a fifth coverage area of the fifth wireless interface does not overlap with either of the first coverage area or the third coverage area (He, para. 54: The communication channel for each AP 104 may be shared among any STAs 106 associated with the AP 104. Neighbor APs 104 that have overlapping coverage area with an AP 104 may be configured to use different channels. For example, each of APs 104A-D may each use a different channel. Additionally or alternatively, APs 104 of neighboring cells 102 may reuse frequencies to minimize co-channel interference. In an aspect where a low-latency WLAN 100 includes additional APs 104 that do not have overlapping coverage areas, the additional AP 104 may reuse a channel of an AP 104 of the low-latency WLAN 100); and a sixth coverage area of the sixth wireless interface overlaps with the fourth coverage area (He, para. 54: The communication channel for each AP 104 may be shared among any STAs 106 associated with the AP 104. Neighbor APs 104 that have overlapping coverage area with an AP 104 may be configured to use different channels. For example, each of APs 104A-D may each use a different channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Tian with the teaching of He to include the above features into the system of He such as a fifth coverage area of the fifth wireless interface does not overlap with either of the first coverage area or the third coverage area and a sixth coverage area of the sixth wireless interface overlaps with the fourth coverage area as taught by He. The motivation for doing so would have been to provide a WLAN that supports reliable low-latency applications for numerous wireless stations over multiple channels.

Regarding claims 11 and 18, Tian as modified by He discloses the system of claim 10, however, He further discloses wherein the controller is further configured to control the first, second, and third wireless access points such that: each of the third wireless interface and the fifth wireless interface operates on a different respective radio channel (He, para. 54: Neighbor APs 104 that have overlapping coverage area with an AP 104 may be configured to use different channels. For example, each of APs 104A-D may each use a different channel); and each of the third wireless interface and the sixth wireless interface operates on a common radio channel (He, para. 54, 72: the additional AP 104 may reuse a channel of an AP 104 of the low-latency WLAN 100).

Regarding claim 12, Tian discloses a method for operating a system including at least (a) a first wireless access point including first and second wireless interfaces (Tian, Fig. 3: shows a first wireless access point 310 with multiple wireless interfaces) and (b) a second wireless access point including third and fourth wireless interfaces (Tian, Fig. 3: shows a second wireless access point 320 with multiple wireless interfaces), the method comprising controlling the first and second wireless access points such that (Tian, para. 25: the APs may coordinate by communicating via a central controller).
 Although Tian discloses the re-association of the wireless client device 370 from the first AP 310 to the second AP 320 (e.g. there is an overlapping area wherein the coverage the first wireless AP and the second wireless AP may be coincided (Tian, Fig. 3, para. 35), but Tian does not appear to explicitly disclose that a first coverage area of the first wireless interface does not overlap with a third coverage area of the third wireless interface, and a second coverage area of the second wireless interface overlaps with a fourth coverage area of the fourth wireless interface.    
Tian does not appear to explicitly disclose a first coverage area of the first wireless interface does not overlap with a third coverage area of the third wireless interface, a second coverage area of the second wireless interface overlaps with a fourth coverage area of the fourth wireless interface.
In a similar field of endeavor, He discloses a first coverage area of the first wireless interface does not overlap with a third coverage area of the third wireless interface (He, para. 54: each of APs 104A-D may each use a different channel. Additionally or alternatively, APs 104 of neighboring cells 102 may reuse frequencies to minimize co-channel interference. In an aspect where a low-latency WLAN 100 includes additional APs 104 that do not have overlapping coverage areas, the additional AP 104 may reuse a channel of an AP 104 of the low-latency WLAN 100), and a second coverage area of the second wireless interface overlaps with a fourth coverage area of the fourth wireless interface (He, para. 54: the communication channel for each AP 104 may be shared among any STAs 106 associated with the AP 104. Neighbor APs 104 that have overlapping coverage area with an AP 104 may be configured to use different channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Tian with the teaching of He to include the above features into the system of Allen such as a first coverage area of the first wireless interface does not overlap with a third coverage area of the third wireless interface and a second coverage area of the second wireless interface overlaps with a fourth coverage area of the fourth wireless interface as taught by He. The motivation for doing so would have been to provide a WLAN that supports reliable low-latency applications for numerous wireless stations over multiple channels. 

Regarding claim 19, Tian as modified by He discloses the method of claim 12, further comprising using the second wireless interface to detect a client near the first wireless access point (Tian, Fig. 3, para. 35: FIG. 3 depicts an example conceptual diagram for detecting network conditions in a wireless network to re-associate a wireless client device from a first AP 310 to a second AP 320 of a wireless network 300). 

Regarding claim 20, Tian as modified by He discloses the method of claim 12, further comprising using the second wireless interface to detect client movement within a service area of the first wireless access point (Tian, para. 18: the first AP may determine to re-associate (which may also be referred to as move, transfer, relocate, transition, switch, re-position, handover, or the like) the wireless client device from the first AP to the second AP of the wireless network).

Regarding claim 21, Tian as modified by He discloses the method of claim 12, further comprising using the second wireless interface to detect movement of a client into or out of a service area of the first wireless access point (Tian, para. 38: The first AP coordination module 311 may also receive information about alternative APs (e.g., the second AP 320) detected by the wireless client device 370, and a received signal strength of beacon frames from the second AP 320. The first AP coordination module 311 may receive information from the wireless client device 370 using beacon reports from the wireless client device 370, an application running on the wireless client device 370, etc.).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Bennett et al. (US 20070110035 A1) discloses a first personal computer connected to the first access point via a wired interface and connected to the second access point via a wireless interface. The first personal computer is thus capable of receiving and sending data to the wired data network either via the first access point or via the second access point. The first access point assigns a first IP address to the first personal computer and the second access point assigns a second IP address to the first personal computer. The phone is communicatively connected with the second AP via two wireless links.
b)	Wakumoto et al. (US 20090274054 A1) discloses a first access point has a wired interface 68 and a wireless interface 70 for communicating with other network devices on the local area network. Similarly, the second access point 66 has a wired interface 72 and a wireless interface 74. The switch 64 has a plurality of ports 76, each port capable of connecting a network device to the switch 64. The switch 64 acts as a bridge to allow communication between connected network devices. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466